I concur in the conclusion reached by the majority, namely, that "it was within the power of the legislature to impose the weight tax under consideration," and in its affirmance of the decrees appealed from. I do not, however, agree "that the tax is not (aside from its regulatory aspects) a tax on property." In my view the motor vehicle tax provided by section 1306, R.L. 1925, and its amendments is a specific tax, provided, with respect to all property within the class therein named, in lieu of the general property taxes set forth under the caption "ad valorem
taxes" in section 1315, R.L. 1925, and its amendments; that its primary purpose is to provide public revenue, and that it is for the foregoing reasons in part at least a property tax. But even so it is a tax upon property requiring a distinct classification for the reason that the property thereby taxed is properly subject to the important license and police regulatory provisions set forth in the majority opinion, and for the further reason that the registration, transfer, and use on the public highways of such property are subject to the more extensive police regulations provided by Act 197, L. 1929.
That the tax itself, not being based upon the use of said property, therefore lacks an ingredient necessary to make it, in whole or in part, an excise is claimed by the complainant. A decision upon that point is not necessary to a decision of the case in the view herein presented.
Under a law with regulatory features different from our own the supreme court of Minnesota, in its earlier cases, considered the motor vehicle tax as a property tax. *Page 736 
Later it was definitely announced that the tax was a property tax including an element of privilege tax. This latter holding now embodies the settled doctrine in that state. See AmericanRailway Express Co. v. Holm, 173 Minn. 72, 216 N.W. 542, 543. Under an earlier decision in the same state it was held that a statute providing for the taxation of motor vehicles once used on the public streets and highways on a more onerous basis than other personal property is not in contravention of the state constitution; and this notwithstanding the fact that the tax was then held to be not a privilege tax but a tax on property.State v. Peterson, 159 Minn. 269, 198 N.W. 1011. Quoting from the last cited report, on page 1012: "In State v. RoyalMineral Ass'n, 132 Minn. 232, 156 N.W. 128, Ann. Cas. 1918A, 145, it was said that under the constitution the power of the legislature, in classifying subjects for taxation, is exceedingly broad. This was repeated in State v. Minn., etc., Co.,145 Minn. 231, 176 N.W. 756, the court adding that the classification must be based on differences furnishing a reasonable ground for making a distinction between the several classes. The constitutional requirement is that all taxes shall be uniform on the same class of subjects. In classifying motor vehicles for taxation as it has, the legislature adopted past or prospective use of the public highways as the basis for classification. The burden of taxation is uniformly imposed upon all motor vehicles in the class thus created. No classification is possible which will not result in occasional hardships. The legislature might have provided that an automobile not operated on a public highway for an entire calendar year should be exempt in that year from the tax imposed by the act, but, if the tax in a particular year could not be collected unless the state could show that there had been a user of the highways at some time in the year, it might be difficult to enforce collection of the tax. *Page 737 
This is a practical consideration which may have influenced the legislature in adopting the rule prescribed by section 16. The rule has the merit of certainty — a consideration which might properly guide the exercise of legislative discretion."
Under state constitutions requiring equality and uniformity of taxation statutes providing specific taxes upon motor vehicles in lieu of ad valorem taxes have been held valid. See State exrel. Fargo v. Wetz, 168 N.W. 835, 5 A.L.R. 731. Quoting from the last cited report, on page 747: "Much of the argument of counsel for the petitioner seems based upon the hypothesis that the constitution precludes taxation of any other character than a property tax levied upon ad valorem assessment. It is doubtless true that, under the constitution as it stood prior to the amendment, no other tax upon property than one levied upon an ad valorem assessment at a uniform valuation was contemplated. But, under § 176 as amended, the only requirement is one of uniformity within a class. In some of the states, Georgia for instance, the constitution provides not only that taxation shall be uniform upon the various classes of subjects within the territorial limits of the authority levying the tax, but in addition contains the express requirement that property taxation shall be ad valorem. * * * Had it been desired to limit the power of the legislature to prescribe property taxes in such a way as to permit no other kind of tax except one levied upon an ad valorem basis, it would seem that such a limitation would have been expressed in § 176. In the absence of such a provision, it cannot be held that the legislature is precluded from laying a property tax upon any basis that will exact contributions according to an equitable standard, and one which is free from the vice of arbitrary classification."
Upon the subject of equality and uniformity of taxation *Page 738 
state constitutions are much more explicit than are the Fifth and Fourteenth Amendments of the Federal Constitution with which the complainants claim our motor vehicle law is in conflict.
As to the Fourteenth Amendment: "* * * nor shall any state deprive any person of * * * property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws." Assuming the foregoing Amendment to be applicable in the premises: "Taxation need not be equal and uniform unless required to be so by the state constitution, subject to the exceptions that the equal protection of the law clause of the Federal Constitution forbids discrimination between persons or property belonging to the same class, and that occupation and license taxes must be equal and uniform on persons of the same class." 1 Cooley Taxation (4 Ed.) Sec. 247.
As to the Fifth Amendment: "No person shall * * * be deprived of * * * property, without due process of law." Cooley discusses the meaning of "due process of law" with reference to the Fourteenth Amendment. What follows is in part applicable to the Fifth: "It will be observed that the due process of law clause contains no specific limitation upon the power of the states to impose taxes. `Due process of law' is not defined by the federal or state constitutions, and the courts have deemed it impossible to frame a definition covering all cases. The term is synonymous with `law of the land.' A strict interpretation of the words `due process of law,' it has been said, `would limit their effect to matters of procedure rather than of substantive law,' but while `the majority of the cases on the subject do undoubtedly refer to matters of procedure, classifying notice and hearing as subjects of procedure,' yet `these rights as to procedure which attain to the dignity of constitutional rights are so substantial that the distinction between them and real substantive *Page 739 
rights is very shadowy, to say the least.' What would be due process if done under the taxing power is not necessarily due process if done under some other power. In tax cases, especially those carried to the Supreme Court of the United States, it is customary, it seems, to add to other constitutional objections, for good measure, the contention that the tax law violates the due process of law provision. In nearly every case, however, except those cases where notice and hearing are involved, the court has merely rejected the contention without discussion. The result is that hundreds of cases are to be found in the digests holding that a particular tax statute, as to substantive rights, does not violate the due process clause. These decisions are of little or no value. In fact outside of decisions relating to notice and hearing and the like, the particulars in which tax statutes may violate the due process clause are very limited. * * * At any event, in order to bring taxation imposed by a state, or under its authority, within the scope of the provision of the Fourteenth Amendment which prohibits the deprivation of property without due process of law, the case should be so clearly and palpably an illegal encroachment upon private rights as to leave no doubt that such taxation by its necessary operation is really a spoliation under the power to tax. A state tax law will be held to conflict with the due process clause in the Federal Constitution `only where it proposes, or clearly results in, such flagrant and palpable inequality between the burden imposed and the benefit received, as to amount to the arbitrary taking of property without compensation — to spoliation under the guise of exerting the power of taxing.'" 1 Cooley Taxation, Sec. 143, pp. 330-337.
Within the definitions above set forth section 1306, R.L. 1925, is not discriminatory between persons or property of the same class, nor does it propose or clearly result in "such flagrant and palpable inequality between the *Page 740 
burden imposed and the benefit received, as to amount to the arbitrary taking of property without compensation." See Dane v.Jackson, 256 U.S. 589, 65 L.Ed. 1107, 41 Sup. Ct. 566.
For the reasons above set forth I concur with the majority in the opinion that said section does not violate the Fifth or the Fourteenth Amendments of the Constitution of the United States.